DETAILED ACTION
	This office action is in response to the Applicant Election on 5/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9 - 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim includes that the deformable elements are in the same plane.  Figure 1 shows that deformable element 12 and deformable element 11 are not in the same plane.  Instead, they are on opposite sides of the plane of the electroactive layers 14/15.  Claims 2 - 8 depend on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim includes that “the mechanical microsystem being configured such that, from a rest position wherein the deformable elements fall substantially into one same so-called rest plane”.  It is unclear if the rest plane and the “so-called rest plane” are the same.  It is believed that something could have been lost in translation.  For the sake of examination, it was interpreted that the rest plane and the “so-called rest plane” are the same.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 2013/0140156, as cited by Applicant).
Regarding claim 1, Fujii et al. teaches a mechanical microsystem comprising (Figure 2): 
a pair of elastically deformable elements 111/112, 
a mechanical hinge 117 joining the deformable elements 111/112 together, and 
at least two electroactive layers 114/115, 
the mechanical microsystem being configured such that, from a rest position wherein the deformable elements 111/112 fall substantially into one same so-called rest plane, a deformation of at least one of the deformable elements 111/112 displacing it at least partially outside of the rest plane induces an electric current circulation in at least one of the at least two electroactive layers 114/115.
The portion of the claim after this appears to be optional due to the “and/or conversely”.
Regarding claim 2, Fujii et al. teaches a rigid frame 10B to which wherein the deformable elements 111/112 are securely joined by proximal ends 111a/112a, the mechanical hinge 117 joining the deformable elements 111/112 of the pair together by their distal ends 111b/112b, and wherein the mechanical hinge 117 is flexible so as to allow a movement of the deformable elements 111/112 of the pair outside of the rest plane.
	Regarding claim 3, Fujii et al. teaches that the at least one electroactive layer 114/115, preferably each electroactive layer 114/115, is with the basis of an electroactive material that is a piezoelectric material (Paragraph 0056).
	Regarding claim 4, Fujii et al. teaches that the deformable elements 111/112 and the mechanical hinge 117 are based on one same material, for example silicon-based (Paragraph 0109).
	Regarding claim 5, Fujii et al. teaches at least one intermediate layer L1 situated between the first electroactive layer 114 (L3) and the first deformable element 111.  The rest of the claim appears optional due to the instances of “and/or”.
Regarding claim 6, Fujii et al. teaches that said at least one intermediate layer L1 is configured to achieve an electric contact point, in particular to apply and/or measure an electric current circulation in the first electroactive layer L3 of 114 with which said at least one intermediate layer L1 is arranged together.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2013/0140156, as cited by Applicant).
Regarding claim 7, Fujii et al. does not mention a neutral fibre of the mechanical microsystem.  Fujii et al. teaches that the internal stress can be optimized (Paragraph 0035 - 0036).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii et al. such that the at least one intermediate layer L1 is arranged such that a neutral fibre of the mechanical microsystem is situated between each electroactive layer L3 and the deformable element 111/112 arranged with this said electroactive layer L3 since doing so may prevent peeling.
Regarding claim 8, Fujii et al. teaches one pair of elastically deformable elements 111/112 joined together by a mechanical hinge 117.  Duplicating this would provide at least one second pair of elastically deformable elements, the deformable elements of said at least one second pair being joined together by a mechanical hinge different from the mechanical hinge joining together the deformable elements of the first pair.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the one pair of elastically deformable elements joined together by a mechanical hinge since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 378 (CCPA 1960)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Although not linearly opposing actuator beams as Applicant’s, actuators with rotational symmetry such as Yasuda (US 9,612,434) read on claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813